DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 11/20/2020.
	Claims 1-5, 7 are currently pending and presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/20/2020 has been entered.
Response to Arguments--
Applicant’s remarks filed on 11/20/2020 with respect art rejection have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1,2,3,4, 5, 7 are rejected under 35 U.S.C. 103 as being Yeung et al. (US Pub. No.: US 2006/0044425 A1), in view of Kiyosawa et al.  (US Pub. No.: US 2013/0128082 A1).
          Regarding claim 1, Yeung et al. discloses 1 a medical image processing apparatus (Para 45-47; Fig. 6. Fig. 7; image device 300 having a pixel array 240 which is capable of capturing and processing medical image) comprising:
circuitry (Para 48-49; CPU 1102; Para 32; processing circuitry) configured to:
specify a defective pixel in a captured image obtained by capturing an image of a subject (Fig.4; Para 32; an image is captured as pixels output signals representing the imaged light, and processing circuitry sorts digitized versions of the output signals.  For each PUT, the neighboring eight, same-color pixel values are sorted in either ascending or descending order for further processing.) based on a pixel level of each individual pixel in the captured image (Para 9, 26; 33; If the value for the pixel under test (PUT) is greater than Pmax   and  if the difference between the two values is greater than or equal to some pre-determined threshold value, then the value of the max; wherein a pixel is defective if its value is beyond a threshold or either the maximum of corrected neighboring pixels) ;
set a correction degree of a defect correction process of making a brightness of the defective pixel approach a brightness of a discrimination area including surrounding pixels positioned around the defective pixel in the captured image ( Para 34; the value for the PUT is replaced by Pmax, the correction degree can be the amount of difference between the PUT and Pmax, since PUT needs to make up the value difference in order to have the same value of Pmax ) ; and
perform the defect correction process according to the correction degree (Para 34; the value for the PUT is replaced by P max.  Once this act is completed, the method proceeds to step 155, and the replaced pixel value for PUT is output onto a line buffer.),
wherein in a case where a range from a lower limit value to an upper limit value of a difference between the brightness of the defective pixel and the brightness of the discrimination area is divided into a first range and a second range in which the difference is larger than that in the first range, the circuitry is configured to set a higher correction degree for a case where the difference is in the second range, in comparison to a case where the difference is in the first range (Fig. 4; Para 32, 33-37; wherein based on the figure, if PUT is between Pmin and Pmax, the difference between PUT and Pmin is less than Pmax – Pmin  (when the condition of Put >Pmax and PUT < Pmin are not met, the pixel is non-defective) and the pixel PUT is directly output to a line buffer . However, if PUT> Pmax and the absolute value of the difference is greater or equal to a threshold, which means PUT-Pmin  is greater  than  Pmax-Pmin and the 
However, Yeung et al. does not disclose specify a defective pixel in a captured image obtained by capturing an image of a subject based on a pixel level of each individual pixel in the captured image that exceeds a predetermined threshold value.
Kiyosawa discloses specify a defective pixel in a captured image obtained by capturing an image of a subject based on a pixel level of each individual pixel in the captured image that exceeds a predetermined threshold value (Para 68; if the detection target pixel G32 has an output value larger than a predetermined threshold value, it is determined that the detection target pixel G32 is a defective pixel. Here, the predetermined threshold value used in the above determination is set as desired to a level at which the detection target pixel G32 cause a problem to the image compared with the other pixels.) .
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare an image pixel to a threshold as disclosed in Kiyosawa for the system disclosed in Yeung  in order to detect defective pixel more quickly and accurately to save processing time and power.

the correction degree set by the  circuitry is a correction degree indicating that the brightness of the defective pixel is not changed in the defect correction process in a case where the difference is in the first range (Fig. 4; Para 32, 33-37; wherein based on the figure, if PUT is between Pmin and Pmax, the difference between PUT and Pmin is less than Pmax – Pmin  (when the condition of Put >Pmax and PUT < Pmin are not met, the pixel is non-defective) and the pixel PUT is directly output to a line buffer  wherein no correction is needed and the value/brightness of the PUT remains unchanged), and
the correction degree set by the  circuitry is a correction degree indicating that the brightness of the defective pixel is made to be the same as the brightness of the discrimination area in the defect correction process in a case where the difference is in the second range (Fig. 4; Para 32, 33-37; if PUT> Pmax and the absolute value of the difference is greater or equal to a threshold, which means PUT-Pmin  is greater  than  Pmax-Pmin and the difference between PUT and Pmin is greater than the difference between PUT and Pmin when PUT value  is between Pmin and Pmax, then the PUT is considered to be defective and there is correction needed and the value of PUT is replaced with value of Pmax).



the correction degree set by the setting unit circuitry is increased as the difference is increased in a case where the difference is in the first range (Fig. 4; Para 32, 33-37; wherein the first range can also be when PUT < Pmin and the difference of them is greater or equal to the threshold  and the second range can be when PUT> Pmax, and the difference between PUT and Pmin is greater or equal to (Pmax-Pmin) + Threshold wherein the difference between PUT and Pmin is larger in the second range. When the difference between PUT and Pmin is increasing when PUT < Pmin , the correction degree also increases since the difference between them is greater and the amount of correction needed is also greater ) , and
the correction degree set by the setting unit circuitry is a correction degree indicating that the brightness of the defective pixel is made to be the same as the brightness of the discrimination area in the defect correction process in a case where the difference is in the second range.
Regarding claim 4, Yeung et al. discloses the medical image processing apparatus according to claim 1, wherein
the correction degree set by the  circuitry is a correction degree indicating that the brightness of the defective pixel is not changed in the defect correction process in a case where the difference is in the first range (Fig. 4; Para 32, 33-37; wherein based on the figure, if PUT is between Pmin and Pmax, the difference between PUT and Pmin is 
the correction degree set by the  circuitry is increased as the difference is increased in a case where the difference is in the second range (Fig. 4; Para 32, 33-37; if PUT> Pmax and the absolute value of the difference is greater or equal to a threshold, which means PUT-Pmin  is greater  than  Pmax-Pmin and the difference between PUT and Pmin is greater than the difference between PUT and Pmin when PUT value  is between Pmin and Pmax, then the PUT is considered to be defective and there is correction needed and the value of PUT is replaced with value of Pmax. Since the PUT is replaced with the value of Pmax when PUT is greater than Pmax and the difference is greater or equal to a threshold; therefore, the greater the difference is , the more correction amount applying to the PUT is needed in order to make the value of PUT equal to Pmax).
Regarding claim 5, Yeung et al. discloses the medical image processing apparatus according to claim 1, wherein
the correction degree set by the circuitry is increased as the difference is increased in the range from the lower limit value to the upper limit value of the difference between the brightness of the defective pixel and the brightness of the discrimination area (Fig. 4; Para 32, 33-37; wherein as the difference between PUT and Pmin increased from less than Pmax-Pmin to greater than Pmax-Pmain when Put 
Regarding claim 7, Yeung et al. discloses a medical observation system (Fig. 7; Para 47; system 100 includes imaging device which can take images include medical images) comprising:
an observation apparatus configured to generate a captured image obtained by capturing an image of a subject (Par 47; imaging device 300 which can capture medical image ) ; and
the medical image processing apparatus according to claim 1 which is connected to the observation apparatus and processes the captured image (Para 48; CPU 1102 ; Para 32; processing circuitry; see claim 1 rejection above for the limitation disclosed in claim 1).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is 469-295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/Primary Examiner, Art Unit 2696